Case 2:19-cv-00080 Document 1 Filed on 03/11/19 in TXSD Page 1 of 11

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) United States Courts

Southern District of
ee Texas

IN THE UNITED STATES DISTRICT COURT
\ FOR THE _26u4)un) _ DISTRICT OF TEXAS MAR 1 ¥ 2019
COT eUS Cle is DIVISION

Ben aonin Franklin 156M YS

Plaintiff’s Name and ID Number

David J. Bradley, Clerk of Court

vil unit
Place of Confinement

CASE NO.
: (Clerk will assign the number)

 

Vv.

Cheistopwr ‘p. Suu, mecowmell unit

Defendant’s Name and Address °

Whh Dire Goepew Mcconnell uni
Defendant’s Name and Address

Sohn Die Me cove! uot
Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “WENUE LIST” is posted in your unit

law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 2:19-cv-00080 Document1 Filed on 03/11/19 in TXSD Page 2 of 11

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. \n this event you must complete the application to proceed in forma pauperis, setting forth

information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the

application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? Aus ___NO
B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: No¥ 3020/7
2. Parties to previous lawsuit:
Plaintiff(s) GeNjAMIM Franiklio
Defendant(s) Reew | \e_ at of TexhS } aM ,
Court: (If federal, name the district; if state, name the county.) _ S ouphern
Cause number: gi] - CV- 370
Name of judge to whom case was assigned: H i Ida Tale
Disposition: (Was the case dismissed, appealed, still pending?) S45 l) ? én dl] Ng

Approximate date of disposition:

 

 

 

IN DAMAR YB

 

Rev. 05/15
IL.

HI.

Case 2:19-cv-00080 Document1 Filed on 03/11/19 in TXSD Page 3 of 11

PLACE OF PRESENT CONFINEMENT:  1.C. Cone! |

EXHAUSTION OF GRIEVANCE PROCEDURES: 2014 02G178
Have you exhausted all steps of the institutional grievance procedure? V YES __NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Cen} ania Frank\{\n ; Me Covnel| wir, 300) S, Em ydniy
Deovr Ve Te AAS 138162

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Christopher D. Sweet, SUPGE ANT o€ Corcedtia | oFFi aS,
Me tan Nell wolt

Briefly describe the act(s) or omission(s) of this defendant which you claimed (harmed you.

del; bexalt Nd § fleceuce +o Pl piwhite' 5 Yu perty Cights AnD tN SION to corceck Subordinate
Defendant #2: Sehn Det, Cor rechond\ oF fcee _ mc Caynal unit

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

CanFiscntion of Progtch) pithsut due Prusss of LAW yi alnted Proceducal due frvass rules
Defendant #3: 3 an Dae ; In Vestigator of Grievance. Mc Conwell unl t

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you. -
aul conspyrfoe Ha? Actual malice Iv deprive} platwhtt of proptcly, Aided other defewdn
+0 EVNDE ces DINSiDIVFY For my Property, gmission af! te Spon sive Ac han in grievane Sysem !
Defendant #4:

 

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. 05/15
Case 2:19-cv-00080 Document 1 Filed on 03/11/19 in TXSD Page 4 of 11.
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
fv Hots ues Conf iseAted wither due Grows los Vilobinn’ Procedure l du Process rules A
4 wn 719 ia 18, abt a, clef ae}

 

ry thn 6 Gives From cell Licker beens Dok wees put thom - } ovfa/aed Sed ordere,J
San Doe ~ofb cr Awd othur dF ASS Subyrdswodes 1 “Conlon jy furs fF They LoVe
rims From any ceil, “hove -0F Fleur did [Sten because Mony humpyes Ure pissing med jp |
vm elt. 2 Ciled A Joivvance However Inve Shiga Fur deen Sohn Dot omit to Fin)
Fruit ia ePrer oe defeadtn) guar or detente “uha doe -OFE cu “tith camera Filming

ftcord 40 hep wiVh jnvestHyp¥an , The Q Geicunster mewvel Hares Tiger fo ged ALL Griitev reSpan Ses Bitz
didnot s OMISSION G& PesPensive Raton iN GritvVANes SySt™ y

VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Give me Prisoner Belerse odor

Give, me Comfen Saury Ant Puwi-tive. cimages i Benga ot F 700,009, egal ehih
of e feadav+-

 

VI. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

 

Vil. SANCTIONS: /
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

Rev, 05/15
Case 2:19-cv-00080 Document1 Filed on 03/11/19 in TXSD Page 5 of 11

C. Has any court ever warned or notified you that sanctions could be imposed? Y YES NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

 

 

1. Court that issued warning (if federal, give the district and division): Sot herw/
2. Casenumber: &“\"] - Gy-370
3. Approximate date warning was issued: id Dec. dol y

 

Executed on: 5 M firth Q019

 

DATE | Sb SA

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
I understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

. Tunderstand even ifI am allowed to proceed without prepayment of costs, Jam responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this 6% day of meareh 20 19

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 

 

(Day) (month) (year)

CZ

(Signature of Plaintiff)

 

Rev. 05/15

 
Adds tient Beis
9-cv-00080 paLANaRear Fil&fon PeHe1/ 2 irtfFX FP) seRAWES 6 eM Rights
!

{ys “Sun. 5 2017
Boni aorta Franlehin
AickY Pool, e+ pl.

2,  Norrhoo
4, Til T-Cv-ga -O

S eed O' Conar
V] /23/a05

ot. Benign Ecani liq
blenoa S Bloor

2, Northen
4. 7115-Cv-00l-0
5. freee 0! comor

5. SH) Rvdiv

1). /}ug A Aol?
2. Gegjtnee Figs

mA iss MmpAyec
2, Nocthen

1 BélT~ CV-0360L -WHA.

5. William Alsup

A Dismissed

Te Awash, aul

1). 08/07/ 2017
ami Franti

HA zelle Mm. DAS et 4!

@ Noche

Y, 7°17 ~CV-00109-0

B. Reed 9! connoR

o. Still Condiag

I), }l-20-17

A). bene amm Fraakiin
mpgs Schillaci

Owe Notthers

Ch), [31 7-CV-/bb -©

5) K eed 0'connoR
GL si) Peadin4

  

Come) art
 

Case 2:19- cv-00080 Document 1 Filed on 03/11/19 [Ga —
_ Texas Department of Criminal Justice = | _ ‘OFFICE USE ONLY"

* Fyhipit =A crievance: QOLA Ody (7%

OFFENDER | pacneww: LO:BS-\ 3
STEP {t GRIEVANCE FORM Date Received: 2)
Date Due: Ne U. WW

XY a
= Grievance Code: oD f >
Offender Name: fra, orn Y Frank // 2?_ TDCI # oma investigator ID #: go su)
Unit: { CGnny li Housing Assignment: 3 / 5 G7 / Extension Date:
“ DEC G5 2518

Unit where incident occurred: Dh CCé oat / / Date Retd to Offender:

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary heari OFF ces

g- .
Who did you talk to (name, title)? C hr stop’ het D- S$ weet~ SEG cANn} of Cortech aihen? FO Olhober Aol J
What was their response? x +i) the OF Freers to give Conf) scabs on PARES when Mke Propucky ducws lockdown

What action was taken? __ NONE ed, wy Tf Aken ACT 2 5 2018

State your erie evans iy the sHihe ged see. Please state who, what, when, where and the disciplinary case number if appropriate
gi Octhen X01h Serovar Siyeet _to)> me And others to Lite Pripechy cffeed

mr. Men Hf oes Ad Fael - Correcting | -Ficeg KZ Fr a Prwperky Hiker Ban wn
Second Leal dawn, Prepucty Bag Seacch iw Side Cell on 3- ~Buisdias B-Pod
3-sechew Because “Ae wy the Cverechional p£Ricers Give Cun Eis caren Py Geo
tap FFewdecs Phat vie a disobey mu LAW Ful order Hoey Ladvted be de
Hives there pin why”? “Dd. (een “G ml; Jeg of Cod
Gurdlins For ZorlolyS P)-22 Rules 13 Avy 36 Fhilure Jo aby é
Proper Oder Lum an Ad oiy Vitha) or wed} order 5 Sued ditecdy he
Em playre by of Haromsh chain ae Supectiston ~ IN Subicrd/ ation pach: ‘bited
dishes peck for gusts ie S evieau Chiishphe b. SWee} Viragh be have
cD re ctve pCi.” Be Mu Clans jalerw Lat MY _retumbd fo me Nor
WAS ZT Ain ConFscahew Pafers IE wevte Aw L-bo _resuesl- frm to Mor
Mmevcthnio on date? AR Cthbe dl? yy Ame And TD. Numke bs en GeveS
purchased From Commissary en date: db 6 bbw R017 Tine 13) 39:09

Lo cot 0492-02 Sd)eS person oweded THM number? OA Ii) - D-~Gloves - Jersey
Cotton Claes Price +958 Vidatew of nlhed Shades cond abincal Kighh
Acoeadmnt “Pie ved of _lopety with on due Process of [AW, TDL, T,

OFF ender Gritveht rytedurt LS sue CockS § SIA O Conky schted Property

Sn ~ ~ EAC i lity Luk div y 5/5 ~ fuPerty Losk AS (eSult cf SIOFF, ‘sif-
SeArthes — How.singy. Sod. Sunth could hae Fle Lnfploy re. Grit. herhuse-
of BIN Suburdivain cf —G—woekors Why did he Nok? Blow te Whistle Ley
20/6 Ty. Aff. Lexis 5705 ~ Texas Conbhithov Arh. TZ, See. j7 (a) powvides_ dar
No gre certy Shall be Waker Usithewe Adecu tie _ Corn per Sh Jerlua made

 
 
 

 

Shion

    

 

 

£-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIREDB.ON BACK OF THIS FORM © (OVER)

Appendix F

_—

 
on Case 2:19- “Wy: -00080. Document 1: Filed on 03/11/19 in TXSD_ “Page 8 of 11 ,
Looe) CATY. VS. CP Aud, 6 G3 “Sth, | Loa flare) Precedurid dug: pruteSS rules
ligt estat” ‘de prdtdk persuecs Frum _piSbAkenor Ww jushifred de-peive rien oh ey
- Seoher ty Ga) baa Ea me) pray Sawker VST. beph of erie Site

 

 

     
     

 

 

 

hakin ‘pagan te fess ort eats Act: WANNA a fee we
Butea “hamundiy TCA. CMl  Pracdve & Kemed ied Cole Scobey

Lo] oat C2)i Soar oat 1S Nor ‘niSpantic Sows & Subprd NAHeS: do Nat Lait
ss Obes: his --ordurS - Wwe. $S AFT “te” ee ‘Dkevance cain} Yum * be chv ec
Reraiiattoy ‘osawey bins This Hare Cesulld jy Menta) - Awguish te me | iu Ade

to_Mreneiery Hate Ani. Fedora Rights. E-seck. Redes » 2h 53 ad ART OR
$6h Suey

 

 
 

   

jie

 

e ested, to resolve your Com lai
sean ky ico

2 Sots dL

tS me Ants “struct SHAEF hota) cto Ase. Empleo: Seevance
Comflaa “ge ake ‘Spaces vss 0CL 15.8
= = Date: aS. eke Aa

” Offender Signature: OMe ae SAB o

Grievance Response: ve

    

   

An- ‘investigation has’ been conducted’ ‘into your. complaint: -Upon investigation,” the: property officer.
_ contends that the. ‘item, in Question was ‘not. turned into. _property room. Furthermore, there ‘is:no-PROP-8 ~

   
   
   
   
 
 
      
     
    
      
   
 

Signature Authority:

Tf. you are dissatisfied with the Step. 1 response, oun
State the reason: ‘for appeal a on! ‘the. Step? 2 Form:

 

Returned because: Sk

 

O1 _Grievable time pétio

‘Pas -Grigvancé ts. \
ye ~Doresning. Criteria Used::

“| . "Date" Reed from, Offender
“ ot " Daie Returied to ‘OF id
, 2h Submission “

 

Grievance #::

 

 

Screening Criteria Used: i

 

“ 31Submission ot

 

 

 

ee oS ° 7 “ Grievance #::
Application of the screening € criteria for this g s eri ievance is s not expected to adversely
» Se Critéria Used:
Affect the offender’s’ health. RRA, wa. Screening Critéria Used: =
: : Date Recd from Offender:
Medical Signature Authority: _— — Sea : . Date Returned to Offender:

 

 

 

 

1-127 Back (Revised 11-2010) Appendix F
ppendix F
 

Qy (POA 18

co :19-cv4ay080 Pe BH po on 1 03/11/19 in TXSD Page 9 "FAN 41 2019
= Py OFFICE USE ONLY
: N

  

Texas Department of Criminal Justice | Grievance #:
UGI Recd Date:__ DEC 10 2018

S TEP 2 OFFENDER HQ Recd Date: DEC ¢ 2018

| GRIEVANCE FORM | je. [14119
Offender Name: Fa } hy 4 Lorem. TOCI# SE CAE FI Grievance Code: _5Ip~
Unit: MC Conne lA Hovsing Assignment: % § 67 7 Investigator wy 1312

Unit where incident occurred: AV¢.con Ne If i Extension Date:

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

Give reason for appeal (Be Specific). [am dissatisfied with the response at Step I because...

GrievAnee Number 2014 0ab 1 x hAd Commissary LM numer?
GO UI1~ Y- GloveS - orsey bwside_ my heke when onter by SIAR to
exist my @ il due fo CG Loek- “Down Union insipe cel ge SACL
uhin EF _perumed aS ocdeed by SHEFF ZT} was not inside cel,
aw LoS} qroperty AS result}. o& SHAFF  Grieyamee Code 2 515
UN Constihda) depriva} wv of progerhy uithart Dd we _frocors JF IAw koh
Teas AND Febel . Violator oe TDD Pye Rule 7 Subsdodarl
pu _Rerformavece 0 the of cer Peak search my cul ao Smiy Oke arth
/ /
eAmern  Cecorl And  Segennt sweet  dbttguye he _Admiikd +e me Awd
oY inmaks tw Da¥v0om that he aodkr thm fb ane ConsprrAtew
Crper PRoP- 8 For the SHAPE ws ITFully VidlAled Ted.63. pp-2er
Mule 8 - an Subsrd wa We Awd Sergey} Suseey v0 /Ifully dis cbeyed
RaVeu by Ne} Frleing an &mphyec Grievance tho he LOS Paving
Ordlemt with Jd EF obey iny hier. fe did nethng but come Spelt
Awd Comp)pl to inmares Whe Welere Saepse 0 mAle fre of Giver
Eile conficavas (Aer the Sera _t8 eleply i Mesitmonked to
bald rede he ces wt wat fo thal pe TideT. Padivy Nok
gyda for USA 5S guy Ti) MS uth OS te fear’ tak
Soar. fe Gell, Need My Gloves Mhurmed fa me or
Reimburied for bast of Ory “Pruperby , Fir Yor Acton 3s Warrawredd
“The Grievance LAOS op der is Ad Paul) for wet Code ing Step J Properly with 915
\wsheny of 512. Se Respmsse Slakec no Property tejumniyo Cee ferhyrwe vy PROP. 8

I-128 Front (Revised 11-2010) YOUR SIGNATURE IS den ON BACK OF THISFORM 7 (OVER)
Appendix G
 

 

 

  
 
   

poked

i

 

 

   

 

   
   
 
  
 
    

Offender Signature: C

 

Grievance Response:

 

 

“Your propeity. complaint. has been reviewed by. this office. ‘Star statements we
-Teviewed. However, your allegations of” your glovés being confiscated could potbes ‘ ubstaniated:

Datel Z Deconler a1? = :

re OS a oct

    

 

 

 

 

 

 

    
   
   
      
 

J-128 Back (Revised 11-2010)

‘ ‘

 

er UGE Récd: ..

\-p Dité UGE Rece a
Date CGO Recd: _

 

 

 

 

Date cco Reed,

 

  

f

 

(check one}

. Comments: _

 

  

 

 

Appendix G
Den juni Franklin, FE
/NCCo Ne iL Mart bocce. 1/86/08?

 

 

 

 

 

 

 

 

 
       

 

 

 

tates Courts
= [District of Texas

“FILED
MAR 11 2019

David J- Bradley. Clerk of Coun

© Unie take pint

: orca oF te y si Cow 6 dew Fes.
5: MN: Shoreline 5 Blvd. oe * —— /
- Corps christ, Te } ae 7 J ‘| j ok

TES

 
